NUMBER 13-08-00605-CV

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                            IN RE MARIO GILBERTO CANALES


            On Emergency Motion to Stay November 3, 2008 Trial and
                       Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Rodriguez and Benavides
                     Memorandum Opinion Per Curiam1

        Relator, Mario Gilberto Canales, filed an emergency motion to stay and a petition

for writ of mandamus in the above cause on October 27, 2008, arguing that the trial court

lacks subject matter jurisdiction in this divorce and child custody case.2 The Court, having

examined and fully considered the petition for writ of mandamus, is of the opinion that


        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).

        2
           This Court has previously considered and denied a sim ilar petition for writ of m andam us filed by
relator through which he argued that the trial court lacked jurisdiction, and accordingly, abused its discretion
in denying relator's special appearance and plea in abatem ent. See in re Canales, No. 13-08-00384-CV, 2008
Tex. App. LEXIS 6360, at *1 (Tex. App.–Corpus Christi Aug. 15, 2008, orig. proceeding) (per curiam ) (m em .
op.).
relator has not shown himself entitled to the relief sought. Accordingly, the emergency

motion to stay and the petition for writ of mandamus are DENIED. See TEX . R. APP. P.

52.8(a).

                                                     PER CURIAM



Memorandum Opinion delivered and
filed this 27th day of October, 2008.